DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luhmann et al. (US 6,536,749).
In Re claim 1, Luhmannet al. disclose a suspension (fig. 1), comprising: a cylinder (12); a piston and piston rod (see 13, 14); an outer tube (22) having an open end (adjacent 10) and a closed end (see adjacent 22); and a tubular rolling diaphragm (17) connected between the cylinder and the outer tube, and being shaped to be convex 
In Re claim 7, the examiner points out that the material of the rolling diaphragm inherently has some degree of heat dissipation.

Claims 1-3, 6, 7, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurow et al. (US 6,817,597).
 In Re claim 1, Thurow et al. disclose a suspension (fig. 1), comprising: a cylinder (55, 56); a piston and piston rod (see 80 and 81); an outer tube (31, 32, 33) having an open end (bottom) and a closed end (top); and a tubular rolling diaphragm (12) connected between the cylinder and the outer tube, and being shaped to be convex towards the closed end and accommodated in the outer tube upon contraction of the suspension (as depicted in fig. 1).
In Re claim 2, see second diaphragm (13) connected between the cylinder and the outer tube; and air chamber (7) surrounding the piston rod (81).
In Re claims 3 and 7, the examiner points out that the material of the rolling diaphragm inherently has some degree of heat dissipation.
In Re claims 6 and 14, Thurow et al. discloses a fluid (1) in the space between the two diaphragms.
In Re claim 9, see shock absorber (80).
In Re claim 10, see sub-tank (70).

Allowable Subject Matter
Claims 4, 5, 8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THOMAS W IRVIN/Primary Examiner, Art Unit 3657